Exhibit 32.1 FIRST ACCEPTANCE CORPORATION 10-K CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of First Acceptance Corporation (the “Company”) on Form 10-K for the year ended December31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Joseph S. Borbely, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. /s/ Joseph S. Borbely Joseph S. Borbely Chief Executive Officer March 15, 2016 A signed original of this written statement required by Section906 has been provided to First Acceptance Corporation, and will be retained by First Acceptance Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
